AFFIRM; and Opinion Filed March 27, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01198-CR
                                     No. 05-14-01199-CR

                           KEITH RUPERT PETEET, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-00371-L, F13-00372-L

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Brown

       Keith Rupert Peteet appeals his convictions, following adjudication of his guilt, for two

offenses of injury to a child.   In a single issue, appellant contends the trial court lacked

jurisdiction to hear the cases and render judgments. We affirm the trial court’s judgment

adjudicating guilt.

       Appellant waived a jury and his right to have a grand jury return an indictment, pleaded

guilty to informations alleging two injury to a child offenses, and pleaded true to two

enhancement paragraphs contained in each information. See TEX. PENAL CODE ANN. § 22.04(a)

(West Supp. 2014). Pursuant to plea agreements, the trial court deferred adjudication of guilt,
placed appellant on seven years’ community supervision, and assessed a $2,000 fine in each

case. The State later moved to adjudicate guilt, alleging appellant violated the terms of his

community supervision. Appellant pleaded true to the allegations in a hearing on the motions.

The trial court found the allegations true, adjudicated appellant guilty of injury to a child, and

assessed punishment at twenty-five years’ imprisonment in each case.

       Appellant contends the trial court lacked jurisdiction to hear the cases and render

judgments because the cases were not transferred to its docket. Appellant argues the cases were

presented to the Criminal District Court No. 7, and there was no order transferring the cases from

the Criminal District Court No. 7 to Criminal District Court No. 5 where the cases were heard

and the judgments rendered. The State responds that the trial court always had jurisdiction over

these cases; therefore, no transfer order was necessary. We agree with the State.

       The record shows the Criminal District Court No. 5 obtained jurisdiction over these cases

when appellant waived his right to an indictment and was tried on informations with supporting

affidavits filed in Criminal District Court No. 5. See Ex Parte Long, 910 S.W.2d 485, 486–87

(Tex. Crim. App. 1995). Even when a transfer order is required, its absence from the record is a

procedural error rather than jurisdictional error. See Mills v. State, 742 S.W.2d 831, 834–35

(Tex. App.—Dallas 1987, no pet.).        The absence of a transfer order merely subjects the

transferee court to a timely plea to the jurisdiction; it does not render actions of the transferee

court void. Mills, 742 S.W.2d at 835. If no timely plea to the jurisdiction is filed in the trial

court, appellant waives the right to complain about the lack of a transfer order on appeal. See

Mills, 742 S.W.2d at 835.




                                                -2-
       Because appellant did not file a plea to the jurisdiction in the trial court, he has waived

his complaint about the lack of a transfer order. See Mills, 742 S.W.2d at 835. We therefore

resolve this issue against appellant.

       We affirm the trial court’s judgments.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47

141198F.U05




                                                -3-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


KEITH RUPERT PETEET, Appellant                      Appeal from the Criminal District Court
                                                    No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01198-CR         V.                       F13-00371-L).
                                                    Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Fillmore participating.



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered March 27, 2015.




                                              -4-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


KEITH RUPERT PETEET, Appellant                      Appeal from the Criminal District Court
                                                    No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01199-CR         V.                       F13-00372-L).
                                                    Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Fillmore participating.



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered March 27, 2015.




                                              -5-